Citation Nr: 0303193	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  00-24 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic low back pain.  

(The claim of entitlement to service connection for scoliosis 
is the subject of a future decision.)

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel

INTRODUCTION

The veteran served on active duty from August 1996 to October 
1999.

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office Center (RO) in Detroit, 
Michigan.  

In the April 2000 rating decision the RO denied service 
connection for nerve damage involving the back and lower 
extremities.  The veteran filed a notice of disagreement in 
July 2000 and the RO issued a statement of the case later 
that month.  In his December 2000 substantive appeal the 
veteran did not perfect his appeal for nerve damage involving 
the back and lower extremities.  38 C.F.R. §§ 20.202, 20.302 
(2002).  

Rather, the veteran raised a claim for service connection for 
nerve damage involving the right upper extremity.  Also, it 
is readily apparent from the veteran's personal hearing 
testimony that the issue he is pursuing is service connection 
for nerve damage involving the right upper extremity and not 
the back and lower extremities.  Transcript, pp. 12-15 (Oct. 
2002).  

As this issue has been neither prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

In October 2002 the veteran withdrew his claim for service 
connection for an Achilles tendon disorder.  

The Board is now undertaking additional development on the 
claim of entitlement to service connection for scoliosis 
claimed to have been aggravated during active service, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  

After giving notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing this 
issue.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this issue on appeal has been completed.  

2.  Chronic low back pain as a separate disorder alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for service connection purposes.  


CONCLUSION OF LAW

A separate chronic low back pain disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002), 5107(a) (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The February 1996 service medical entrance examination shows 
that the spine was abnormal.  X-ray examination showed a 13 
degree dorsal scoliosis convex to the left and a 13 percent 
dorsolumbar scoliosis convex to the right.  

The service medical records show that beginning in July 1997 
the veteran was evaluated for complaints of low back pain.  
He denied injury or trauma to the back.  In August 1997 he 
complained of mid back pain that had been recurrent for 
years.  The assessment was probable scoliosis with back pain.  
X-ray examination revealed a 20 degree levoscoliosis from T3 
to T12.  He was given medication and referred to physical 
therapy.  During evaluation at the physical therapy clinic 
several days later he complained of low back pain and 
stiffness that increased with prolonged physical activities.  
He stated that he had had low back pain for as long as he 
could remember.  The assessment was mechanical low back pain 
secondary to scoliosis.  

In January 1998 the veteran was seen for additional 
complaints of back pain.  He stated that he had been 
diagnosed with scoliosis at age 18.  The assessment was back 
pain secondary to scoliosis.  During physical examination 
five days later the assessment again was back pain secondary 
to scoliosis.  On follow-up examination in February 1998 for 
recurrent low back pain the assessment was mild back pain 
secondary to scoliosis.  In April 1998 the assessment was 
mild back pain secondary to mild scoliosis.  At that time he 
was counseled regarding administrative separation for the 
back pain.  

In June 1998 the veteran was evaluated for complaints of 
numbness, tingling and pain in his extremities.  He denied 
trauma.  He stated that he did not want to be in the United 
States Marine Corps any longer because he did not like it.  
The examiner performed a full physical and neurological 
examination.  The assessment was normal examination and 
possible malingering.  One week later the examiner noted that 
the veteran had complained of inadequate medical treatment.  

The examiner noted the normal examination findings one week 
earlier.  The examiner also noted that x-ray examination in 
April 1998 revealed moderate scoliosis (kyphotic 
straightening) with the vertebral bodies and disc interspaces 
intact.  The examiner recommended administrative separation.  
The examiner recommended a consultation by a chiropractor, 
which was performed later that month.  

This examiner stated that there was no objective evidence of 
paresthesias despite the complaints of pain and numbness.  
The diagnosis was thoracic sprain/strain.  The veteran 
underwent follow-up chiropractic care through August 1998.  
The assessment was thoracic sprain/strain and mechanical low 
back pain.  Physical examination again revealed no objective 
evidence of paresthesias.  

In September 1998 the veteran was seen for numbness and 
radiating pain.  Examination of the back revealed scoliosis.  
The examiner referred the veteran for an orthopedic 
consultation.  This was performed in early October 1999.  
The assessment was right C6 nerve root impingement, 
questionable neurogenic-type thoracic scoliosis and 
mechanical low back pain.  In December 1999 the diagnosis was 
thoracic scoliosis, mechanical low back pain and the examiner 
doubted that the veteran had cervical radiculopathy.  

In January 1999 x-ray examination showed the cervical and 
lumbosacral spines were okay.  There was no change in the 
thoracic spine.  The veteran underwent a physical therapy 
examination the following day.  The assessment was postural 
low back pain complicated by a history of scoliosis.  There 
was no radiculopathy with neural tension.  The veteran was 
within normal limits.  On follow-up examination in March 1999 
the assessment was mechanical, chronic thoracic/lumbar pain 
possibly increased by scoliosis.  There was no lumbar 
radiculopathy and a Magnetic Resonance Imaging (MRI) scan was 
negative for a herniated nucleus pulposus.  Follow-up 
notations in March and April 1999 show the veteran was placed 
on limited duty.  

During orthopedic examination in July 1999 the examiner noted 
the veteran's long history of thoracic and low back pain, 
which was unresponsive to light duty.  The veteran had 
undergone and exhausted all medical treatment.  The MRI scan 
of the cervical spine showed no herniated nucleus pulposus or 
neural compromise.  All 
x-ray examination films were consistent only with mild long 
thoracic scoliosis.  The examiner stated the veteran was fit 
for full duty and recommended administrative separation 
because he was unable to perform his military occupational 
specialty.  

The diagnosis was mechanical low back pain and mild thoracic 
scoliosis that was minimally symptomatic.  The examiner did 
not expect symptomatic improvement with further time or 
treatment.  Subsequently, the veteran was administratively 
separated from service.  

The veteran filed his application or compensation in December 
1999.  

The veteran underwent a VA general medical examination in 
January 2000 for low back pain and scoliosis.  He denied 
problems with his legs, feet, ankles, or Achilles tendons.  
He related a history of back pain during active service 
especially in the mid thoracic portion and into the lower 
back.  X-ray examination of the lumbar spine was normal.  X-
ray examination of the thoracic spine was normal except for a 
mild scoliosis in the mid and lumbar spine area.  The 
diagnosis was mechanical low back pain and mild scoliosis.  

At his personal hearing the veteran testified that he did not 
experience chronic back pain prior to active service.  
Transcript, pp. 3-4 (Oct. 2002).  He testified that he began 
having back pain during boot camp but did not actually need 
medical treatment until after boot camp during training for 
his military occupational specialty.  Tr., pp. 5-6.  He 
testified that his back pain became progressively worse with 
physical activities until he was placed on limited duty.  
Tr., pp. 7-8.  He testified that the inservice medical 
treatment did not alleviate his symptoms and he was finally 
discharged.  Tr., pp. 10-11.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issue of service connection for a right 
shoulder disorder.  

In March 2002, the RO notified the veteran of the enactment 
of the VCAA.  The RO advised him to identify any evidence not 
already of record, and that it would make reasonable efforts 
to obtain any such evidence pertaining to the issue currently 
on appeal.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA.  38 C.F.R. 
§ 5103(a) (West Supp. 2002); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the issuance 
of the April 2000 rating decision and the July 2000 statement 
of the case (SOC), he has been given notice of the 
requirements of service connection.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  

The evidence includes the service medical records that 
pertain to the issue on appeal.  

The veteran has stated that he has not received post-service 
VA medical treatment for this claimed disability.  Although 
he has received private medical treatment these records 
pertain to his back condition and not a separate pain 
disorder.  He has indicated that he has received no other 
post-service medical treatment.  

The veteran testified at a personal hearing in support of his 
claim.  The transcript of that hearing is of record.  

The veteran also underwent a VA compensation examination in 
January 2000 and that examination report is of record.  The 
Board finds that another VA examination is not warranted in 
this case because there is no reasonable possibility that a 
VA examination would substantiate his claim.  The veteran is 
seeking service connection for chronic low back pain.  He is 
not seeking service connection for a disability that is 
manifested by chronic low back pain.  Since he cannot receive 
service connection for pain alone, another VA examination 
would not substantiate the claim.  Therefore, remand or 
deferral for the scheduling of a VA examination is not 
required.  38 U.S.C.A. § 5103A(d) (West 1991 & Supp. 2002).  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
(as will be discussed in further detail below) that the claim 
must be denied as a matter of law.  The circumstances under 
which VA will refrain from or discontinue providing 
assistance includes a claimant's ineligibility for the 
benefit sought.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002).

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
taken to assist the veteran in obtaining relevant evidence, 
there would remain no reasonable possibility that such 
assistance could aid in substantiating this claim.  Thus, the 
Board concludes that there is no further duty to assist the 
veteran in the development of his claim.  38 U.S.C. § 5103A.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that the 
veteran is not prejudiced by its consideration in the first 
instance of his claim pursuant to this new law.  As set forth 
above, VA has already met all obligations to the veteran 
under this new law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The veteran seeks service connection for chronic low back 
pain.  He testified that he did not experience chronic back 
pain prior to active service.  Tr., pp. 3-4.  He testified 
that he began having back pain during boot camp and that his 
back pain became progressively worse with physical activities 
until he was placed on limited duty.  Tr., pp. 5-8.  

The service medical records show that the veteran underwent 
multiple examinations and treatment for his complaints of 
pain during active service.  The service medical records show 
that beginning in July 1997 the veteran was evaluated for 
complaints of low back pain.  In August 1997 the assessment 
was probable scoliosis with back pain.  During evaluation at 
the physical therapy clinic several days later the assessment 
was mechanical low back pain secondary to scoliosis.  The 
remaining service medical records dated through July 1999 
show continued assessments of mechanical low back pain, which 
the examiners attributed to the veteran's preexisting 
scoliosis.  This is a known disability that is not presently 
being addressed in this decision and which accounts for the 
veteran's complaints of pain.  

The January 2000 VA general medical examination shows the 
veteran related a history of back pain during active service.  
X-ray examination of the lumbar spine was normal.  X-ray 
examination of the thoracic spine was normal except for a 
mild scoliosis in the mid and upper lumbar spine area.  The 
diagnosis was mechanical low back pain and mild scoliosis.  

Again, while the VA examiner rendered a diagnosis of pain, 
this does not constitute a separate disability for which 
service connection is available.  Of course, his pain 
symptoms can be compensated in connection with his claim for 
service connection for scoliosis if he is successful on the 
merits of that issue.  However, as a claim for service 
connection for pain alone, this diagnosis does not constitute 
a current disability.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

The CAVC has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

For these reasons, the Board finds that chronic low back pain 
as a separate disorder alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for service connection 
purposes.  The Board concludes that a separate chronic low 
back pain disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002), 
5107(a) (West Supp. 2002); 38 C.F.R. § 3.303 (2002).


ORDER

Entitlement to service connection for chronic low back pain 
as a separate disability by itself is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

